internal_revenue_service department of the treasury number release date index numbers 1015-dollar_figure washington dc person to contact telephone number refer reply to cc psi 4-plr-105823-00 date date re legend decedent child a child b child c trust a grandchild grandchild grandchild grandchild date date date dear this is in response to your letter dated date submitted by your authorized representatives requesting income_tax and generation-skipping_transfer_tax rulings concerning the partition of trust a decedent died on date survived by three children child a child b and child c under decedent’s will executed on date decedent bequeathed the balance of his residuary_estate to three testamentary trusts with each separate trust for the primary benefit of one child this ruling concerns trust a created for the benefit of child a under the terms of trust a the net_income is to be paid to child a for life and upon child a’s death net_income is to be paid to child a’s issue per stirpes trust a will terminate twenty-one years after the death of the survivor of child a child b and child c or twenty-one years after the death of the last grandchild of decedent living at the date of his death upon termination the assets of trust a will be distributed outright to the income beneficiaries according to their respective rights in such income if child a is not survived by issue the assets of trust a are to be distributed equally to the trusts for child b and child c the terms of trust a also authorize the trustee to divide one trust estate into several sub-trust estates plr-105823-00 child a died on date survived by four children grandchild grandchild grandchild and grandchild the trustee proposes to petition the appropriate state court to divide trust a into four separate and equal successor trusts with one successor trust for each of child a’s children and their issue the trustee purposes that no new trust instrument will be created rather the terms of the will shall govern the trusts with respect to income and principal distribution termination distribution of assets and the other terms and conditions for purposes of partitioning trust a the assets of trust a will be divided on a fractional basis and the successor trusts will not terminate until the expiration of the applicable perpetuities periods the trustee has represented that there have been no additions to trust a constructive or otherwise after date the trustee has requested the following rulings the resulting successor trusts are not subject_to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code the proposed reformation will not constitute an addition to trust a or a change in the substance of trust a that will cause it to lose its exempt status under b a of the tax_reform_act_of_1986 after the division of trust a into four separate equal trusts the resulting successor trusts will not lose their exempt status and shall continue to be exempt from the generation-skipping_transfer_tax imposed under sec_2601 provided there are no additions to the trusts after date neither the partition of trust a nor the distributions of the assets to the newly created successor trusts on a fractional share basis will require the recognition of gain_or_loss for federal_income_tax purposes law and analysis issues sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date plr-105823-00 sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in this case trust a was irrevocable on date and no additions have been made to the trust after that date the trustee proposes to divide trust a into four separate and equal successor trusts with one trust for each of child a’s children and their respective issue the trustee also proposes that no new trust instrument will be created instead the terms of trust a as provided for in decedent’s will shall govern each of the successor trusts furthermore the assets of trust a will be divided on a fractional basis and the successor trusts will not terminate until the expiration of the applicable perpetuities periods the proposed partition of trust a will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the renunciation and release in addition the proposed partition of trust a will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust based on the information submitted and representations made we conclude that the partition as proposed will not subject trust a or any successor trust created under the partition to the generation-skipping_transfer_tax further the proposed reformation will not constitute an addition to trust a or a change in the substance of trust a that will cause it to lose its exempt status under b a of the tax_reform_act_of_1986 finally after the division of trust a into four separate equal trusts the resulting successor trusts will not lose their exempt status and shall continue to be exempt from the generation-skipping_transfer_tax imposed under sec_2601 provided there are no additions to the trusts after date law and analysis issue sec_4 plr-105823-00 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 held that the severance of a joint_tenancy in stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common is a nontaxable_transaction under applicable state law the right of the owner of the property to pursue such a result is an inherent ownership right each had in the property involved 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution in cottage saving pincite u s pincite the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the supreme court stated that properties are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the supreme court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans cottage savings u s pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different as defined in cottage savings from the property that was given up in this case the first element will not be present because the beneficiaries of trust a do not acquire their interest in the successor trusts as a result of an exchange of their interests in plr-105823-00 trust a but rather by reason of the authority granted the trustee of the trust by decedent at the time trust a was first created there is no exchange of property here instead the trustee is merely exercising a right to divide trust a and create the successor trusts in this the transaction is similar to revrul_56_437 in which the joint owners of property exercised a right inherent in their ownership rights of the property to partition the property if the trustee of trust a had not had the right to partition the trust the beneficiaries would have had to exchange their interests in the old trust for interests in the new trust thereby fulfilling the exchange requirement for a sec_1001 transaction further trust a establishes that each of the successor trust’s trustee’s will be required to continue to exercise the same standard of fiduciary responsibility as the trustee previously exercised with respect to trust a therefore trust a and the four successor trusts and the beneficiaries of any of these trusts will not realize gain_or_loss under sec_1001 except as specifically ruled above we express no opinion about the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by james hogan assistant to the branch chief enclosure copy for purposes
